
	

113 S2176 IS: Commonsense Reporting Act of 2014
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2176
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Warner (for himself, Mr. Franken, Mr. Begich, Mr. Manchin, Mrs. Shaheen, Ms. Heitkamp, Mr. Udall of New Mexico, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To revise reporting requirements under the Patient Protection and Affordable Care Act to preserve
			 the privacy of individuals, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Commonsense Reporting Act of 2014.
		2.FindingsCongress finds the following:(1)Reporting requirements under the Patient Protection and Affordable Care Act (Public Law 111–148)
			 should strike the appropriate balance between sufficient reporting to
			 enforce the law and protecting the privacy of individuals.(2)Protection of the primary insured individual and each other individual covered under the policy,
			 which should include minimizing the transmittal of social security
			 numbers, should be a priority when implementing reporting requirements.(3)The Department of the Treasury and the Internal Revenue Service should continue to work together
			 with other
			 departments and agencies, including the Department of Health and Human
			 Services, the Department of Labor, and the Small Business Administration, 
			 to streamline reporting and administrative processes under the Patient
			 Protection and Affordable Care Act.  These same agencies and departments
			 should also work together to identify ways to
			 minimize compliance burdens on businesses, insurance carriers, and
			 individuals.3.Protection of dependent privacy(a)In generalParagraph (1) of section 6055(b) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following flush sentence:For purposes of subparagraph (B)(i), in the case of an individual other than the primary insured,
			 if the health insurance issuer or the employer does not collect or
			 maintain information on the TINs of such individuals (other than for
			 purposes of this section), the individual's name and date of birth may be
			 substituted for the name and TIN..(b)Effective dateThe amendment made by this section shall apply to returns the due date for which is after December
			 31, 2013.4.Employee opt-out(a)In generalSubsection (d) of section 6056 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following flush sentence:An individual shall be deemed to have consented to receive the statement under this section in
			 electronic form if such individual has consented at any prior time, to a
			 person required to furnish to such individual any statement for use in
			 filing the return of tax, to
			 receive such statement in electronic form, unless the
			 individual explicitly refuses such consent..(b)Statements relating to health insurance coverageSubsection (c) of section 6055 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:(3)Electronic deliveryAn individual shall be deemed to have consented to receive the statement under this subsection in
			 electronic form if such individual has consented at any prior time to
			 receive in electronic form any private health information (such as
			 electronic health records) furnished to such individual by the person
			 required to make such statement, unless the individual explicitly refuses
			 such consent..(c)Effective dateThe amendments made by this section shall apply to statements the due date for which is after
			 December 31, 2013.5.Study(a)In generalThe Department of  the Treasury, in consultation with the Department of Health and Human Services,
			 the Department of Labor, and the Small Business Administration, shall
			 report to Congress not later than 90
			 days after the date of the enactment of this Act on the processes
			 necessary to  develop a prospective reporting system in which	an employer
			 would be considered to have complied with section 6056 of the Internal
			 Revenue Code of 1986 for future reporting periods
			 if the employer provided information on a voluntary basis on the
			 affordability and
			 value of the health coverage offered by such employer, generally to whom
			 it is offered, and the length of any waiting period.(b)RequirementsThe report under subsection (a) should
			 address—(1)the processes necessary to ensure that Exchanges could access
			 the general information described in subsection (a) to assist in verifying
			 eligibility determinations
			 for advance payment of the premium tax credits under section 36B of the
			 Internal Revenue Code of 1986 and the cost-sharing subsidies under section
			 1402 of the Patient Protection and Affordable Care Act (Public Law
			 111–148);(2)guidance on how employers who provide
			 this information on a voluntary basis in advance may be considered
			 exempt from
			 general reporting requirements under section 6056 of the Internal Revenue
			 Code of 1986, and should instead be required only to provide individual
			 reports
			 to employees who have been deemed eligible for advance payment of premium
			 tax credits;(3)any barriers that currently exist in data systems maintained by the
			 Department of Health and Human Services or the Internal Revenue Service
			 which would hinder the development of such a verification system, and
			 recommendations for addressing such barriers;(4)any statutory barriers that would prevent the administration from implementing a voluntary
			 prospective reporting system and exempting employers who utilize such
			 system from general reporting requirements under such section 6056; and(5)the costs to develop such a system.(c)Open comment periodAfter the submission of the report under subsection (a) to Congress, there shall be an open comment
			 period of not less than 60 days for applicable employers and other
			 interested parties to respond to the contents of the report.  All comments
			 submitted shall be accessible on a publicly available database.
